Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
-	Applicant’s Amendment filed February 3, 2022 is acknowledged.
-	Claim(s) 18 is/are amended
-	Claim(s) 1-20 is/are pending in the application.

Drawings
Examiner respectfully withdraws the objection to the drawings.  Applicant’s amendment and remarks have rendered the objection moot.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
Examiner respectfully withdraws the rejection under 35 USC 112.  Applicant’s amendment and remarks have rendered the rejection moot.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for allowance were provided for claims 1-17 in the office action dated November 4, 2021
Claim 18 recites “ A touch display apparatus comprising: a touch panel including a plurality of touch electrodes and a plurality of touch lines; a touch driving circuit configured to sense the plurality of touch electrodes through the plurality of touch lines; and a touch power circuit configured to transfer a touch driving signal to the touch driving circuit through a touch signal line, wherein the touch power circuit is configured to: apply the touch driving signal to the touch signal line for a touch sensing period of the touch panel, and apply a pseudo touch driving signal corresponding to a first pulse waveform of the touch driving signal to a pseudo touch signal line disposed to adjoin the touch signal line in the form of a pair, the pseudo touch driving signal having a second pulse waveform, and wherein the first pulse waveform and the second pulse waveform are 180 degrees out of phase with each other. ”

The following prior arts are representative of the state of the prior art:  
Jung et al, U.S. Patent Publication No. 9024913 (figures 7-12)
Chen, U.S. Patent Publication No. 20150177881 (figures 6, 11-12)
Lee et al, U.S. Patent Publication No. 20170108993 (figure 5)
Teranishi et al, U.S. Patent Publication No. 20140292711 figure 28

The prior arts cited fails to fairly teach or suggest the combined features of the invention of claim 1 including a touch power circuit configured to transfer a touch driving signal to the touch driving circuit through a touch signal line, wherein the touch power circuit is configured to: apply the touch driving signal to the touch signal line for a touch sensing period of the touch panel, and apply a pseudo touch driving signal 

Applicant has argued these features in the Remarks dated February 3, 2022 on page 9-10. These features find support at least at figures 15a of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-20 are allowed.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang et al, U.S. Patent Publication No. 20120218482 (touch integrated display device), Yang et al, U.S. Patent Publication No. 20170147121 (figure 3).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625